DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 2019/0071106).
Carlson discloses a system for controlling wayside devices of a railway network, the system is comprised of a plurality of vital, solid state switches connected to an associated with respective vital wayside devices 500. A controller 110 is configured to control the vital wayside devices. The controller is connected to the vital switches by means of at least one optical fiber cable, as described in paragraph 0068 and paragraphs 0073-0075, and is configured to output one or more light command signals over the optical fiber cable. Each switch is configured to switch from an open status to a closed status to provide power and ground to the associated vital wayside devices upon receiving at least one corresponding light command signal outputted by said controller for commanding an action of the associated vital wayside device. The wayside device is further comprised of LED indicators 550 and individual ID tags 560, to display the operating conditions of the wayside device and to indicate the status of the switch. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2019/0071106) in view of Lemonovich (US 2012/0299652).
Carlson discloses the system as described above. However, Carlson does not specifically show the use of a MOSFET circuit operating with the switches and the wayside devices. Lemonovich discloses that amplifier switches are known in the art to be operated by MOSFET circuits and described in paragraphs 0023 and 0025. It would have been obvious to one of ordinary sill in the art, at the time of filing, to have utilized a system, like that of Lemonovich, as a teaching to show that a system, like that of Carlson, can utilize MOSFET circuits with the expected result of operating the swithci9ed and in an efficient manner and to i8ncreasse the reliability of operations and communications between the wayside devices and a controller. 
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
October 12, 2022